 

Exhibit 10.17

CONFIDENTIALITY, INVENTION ASSIGNMENT,

AND NON-COMPETITION AGREEMENT

This Confidentiality, Invention Assignment, and Non-Competition Agreement (the
“Agreement”) is entered into and effective as of _________, 2016, by and between
Entellus Medical, Inc., a Delaware corporation, with its principal place of
business at 3600 Holly Lane N., Suite 40, Plymouth, MN 55447 (the “Company”) and
______________, an individual residing at ________________ (the “Employee”).

RECITALS

WHEREAS, the Employee wishes to provide, and the Company wishes to receive, the
Employee’s services on an at-will basis.  

WHEREAS, the Company is a medical technology company focused on the design,
development and commercialization of products for the minimally invasive
treatment of patients who are suffering from chronic sinusitis, and to other
areas of medicine, a worldwide and highly competitive business.  The Company has
expended considerable time, effort and resources in the development of its trade
secrets, confidential information, and customer goodwill, and in the recruitment
and training of its workforce.  The success of the Company is dependent in large
measure on the preservation of its confidential information, customer goodwill
and workforce, and in the prevention of unfair competition.

WHEREAS, the Company desires reasonable protection of its technical and
proprietary information that has been or will be acquired and is being or will
be developed by the Company at substantial expense, and the Employee is willing
to assign to the Company all right, title, and interest in and to all technical
and proprietary information conceived or developed by the Employee during the
Employee’s engagement with the Company that relates to the business, products,
or processes of the Company for these purposes.

WHEREAS, the Company desires reasonable protection of its confidential business
information that has been or will be acquired and is being or will be developed
by the Company at substantial expense, and the Employee is willing to grant to
the Company the benefits of a confidentiality covenant for these purposes.

WHEREAS, the Company desires reasonable protection against unfair competition
from the Employee following termination of the Employee’s services with the
Company, against unfair use of the confidential business and technological
information of the Company, and against unfair dilution of its customer goodwill
and highly trained workforce, and the Employee is willing to grant to the
Company the benefits of a non-competition and non-solicitation covenant for
these purposes.

1

--------------------------------------------------------------------------------

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and the Employee, each intending to be legally
bound, hereby agree as follows:

AGREEMENT

1.Consideration-

At-will Employment.  Employee acknowledges that Company’s at-will employment
offer is expressly conditioned upon Employee’s acceptance of the terms of this
Agreement.  Employee enters into this Agreement in exchange for Company’s offer
of at-will employment.  As an at-will employee, Employee’s services may be
terminated with or without cause by the Company or by the Employee at any time.

2.Confidential Information.

(a) Definition.  “Confidential Information,” as used in this Agreement, means
information or material which is not generally available to or used by others,
including without limitation:

(i) information or material relating to the Company and its businesses as
conducted or anticipated to be conducted, business plans, financial and
accounting information, operational data, sales and marketing plans, past,
current or anticipated products or services, customers or prospective customers,
plans, technical information, or activities relating to research, engineering,
development, manufacturing, purchasing, accounting, or marketing;

(ii) information or material relating to the Inventions (as defined below in
Section 3) or product ideas and concepts;

(iii) information regarding the Company which, when received, is marked as
“proprietary,” “private,” or “confidential”;

(iv) trade secrets of the Company; and

(v) any similar information of the type described above which the Company
obtained from another party and which the Company treats as or designates as
being proprietary, private, or confidential, whether or not owned or developed
by the Company.

Notwithstanding the foregoing, “Confidential Information” does not include any
information that (1) is now or later becomes lawfully in the public domain;
provided, however, that information which is published by or with the aid of the
Employee contrary to the requirements of this Agreement will not be considered
to be lawfully in the public domain for purposes of this Agreement, (2) is
lawfully received by the Employee from a third party having no obligations of
confidentiality to the Company, or (3) is required to be disclosed by order of a
governmental agency or by a court of competent jurisdiction.

2

--------------------------------------------------------------------------------

 

(b) Acceptance and Use of Confidential Information.  The Employee will not
during the term of this Agreement or thereafter, except as expressly authorized
in writing by this Agreement, disclose or use Confidential Information for any
purpose whatsoever other than the performance of services on behalf of the
Company.  The Employee agrees that all Confidential Information will remain the
sole property of the Company.  The Employee also agrees to take all reasonable
precautions to prevent any unauthorized disclosure, including inadvertent
disclosure, of such Confidential Information.

(c) Former Employer Confidential Information.  The Employee agrees that the
Employee will not, during the term of this Agreement, improperly use or disclose
any proprietary information or trade secrets of any former or current employer
of the Employee or other person or entity with which the Employee has an
agreement or duty to keep in confidence information acquired by the Employee, if
any.  The Employee also agrees that the Employee will not bring onto the
Company’s premises any unpublished document or proprietary information belonging
to any such employer, person, or entity unless consented to in writing by such
employer, person, or entity.

(d) Third Party Confidential Information.  The Employee recognizes that the
Company has received, and in the future will receive, from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  The Employee agrees that, during the term of this
Agreement and thereafter, the Employee owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm, or corporation or to use
it except as necessary in carrying out the services for the Company consistent
with the Company’s agreement with such third party.

(e) Return of Materials.  Upon the termination of this Agreement, or upon
Company’s earlier request, the Employee will deliver to the Company all of the
Company’s property, including, but not limited to, all electronically stored
information and passwords used to access such property, if any, or Confidential
Information, that the Employee may have in the Employee’s possession or
control.  After returning this data and other property, Employee will
immediately and permanently delete from any electronic media in Employee’s
possession, custody, or control (such as computers, mobile phones, hand-held
devices, tablets, back-up devices, zip drives, MP3 players, PDAs, etc.) or to
which Employee has access (such as the cloud, remote e-mail exchange servers,
back-up servers, off-site storage, etc.), all Company documents or
electronically stored images, and other data or data compilations stored in any
medium from which such information can be obtained.  

(f) Safe Harbor.  Nothing in this Agreement prohibits Employee from: (i)
disclosing Confidential Information under this section if the disclosure is made
(A) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney, and (B) solely for the purpose of
reporting or investigating a suspected violation of law; (ii) disclosing
Confidential Information in a complaint or other document filed in a lawsuit or
other proceeding, if such filing (A) is made under seal and (b) is not otherwise
disclosed except per court order; or (iii) making any other

3

--------------------------------------------------------------------------------

 

disclosures in the manner that protects them under the whistleblower or
non-retaliation provisions of federal or state law or regulation.

(g) Survival.  The confidentiality obligations of this Section 2 will survive
indefinitely the expiration or termination of this Agreement.

3.Inventions.

(a) Inventions.  “Inventions” as used in this Section 3, means any inventions,
discoveries, improvements, ideas, concepts, drawings, designs, patents, patent
applications, specifications, trade secrets, prototypes, techniques, processes,
know-how, software codes and documentation (whether or not they are in writing
or reduced to practice), or works of authorship (whether or not they can be
patented or copyrighted) (i) that the Employee makes, authors, or conceives
(either alone or with others), specifically within the scope of the services
provided hereunder, through the use of the Company’s equipment, supplies,
facilities, or Confidential Information, or (ii) that concern or are related to
the Company’s business or to the Company’s actual or demonstrably anticipated
research and development or which results from any work the Employee performed
for the Company.

(b) Company Rights.  The Employee agrees that all Inventions (as defined in
Section 3(a)), if any, made by the Employee during the term of this Agreement
will be the Company’s sole and exclusive property, and to the extent applicable,
shall be deemed to be “works for hire” under the copyright laws of the United
States.  The Employee will, with respect to any Invention:

(i) keep current, accurate, and complete records, which will belong to the
Company and be kept and stored on the Company’s premises;

(ii) promptly and fully disclose the existence and describe the nature of such
Invention to the Company in writing (and without request);

(iii) to the extent exclusive title and/or ownership rights may not originally
vest in the Company, assign (and the Employee does hereby assign, transfer, and
convey) to the Company all of the Employee’s rights, title, and interest to such
Invention, along with any application the Employee makes for patents or
copyrights, and any patents or copyrights granted to the Employee in any
country, pertaining to such Invention; and

(iv) acknowledge and deliver promptly to the Company any written instruments,
and perform any other acts necessary in the Company’s opinion to preserve
property rights in such Invention against forfeiture, abandonment, or loss and
to obtain and maintain patents and/or copyrights on any Inventions and to vest
the entire right and title to such Invention in the Company.  Such execution and
assistance shall be at no charge to the Company, but at the Company’s expense
and the Company shall reimburse the Employee for reasonable out-of-pocket
expenses incurred.

4

--------------------------------------------------------------------------------

 

(v) perform any other acts necessary in the Company’s opinion to preserve
property rights in the Invention against forfeiture, abandonment, or loss and to
obtain and maintain letters patent and/or copyrights on the Invention and to
vest the entire right and title to such Invention in the Company.

(c) Exclusions.  The requirements of Section 3(b) hereof do not apply to any
intellectual property for which no equipment, supplies, facility, or
Confidential Information of the Company was used and which was developed
entirely on the Employee’s own time, and (i) which does not relate directly to
the Company’s business or to the Company’s actual or demonstrably anticipated
research and development, or (ii) which does not result from any work the
Employee performed for the Company.  With respect to any obligations performed
by the Employee under this Section 3 following termination of this Agreement,
the Company will pay or reimburse all reasonable out-of-pocket expenses.

(d) Presumption. In the event of any dispute, arbitration, or litigation
concerning whether an invention, improvement, or discovery made or conceived by
the Employee is the property of the Company, such invention, improvement, or
discovery will be presumed the property of the Company and the Employee will
bear the burden of establishing otherwise.

(e) Survival.  The invention assignment obligations of this Section 3 will
survive the expiration or termination of this Agreement.

4.Non-Competition.

(a) Definitions.  “Company Prospective Product” means, as used in this
Agreement, any actual product, product under development, product line, service
or technology, or product concept that has been investigated, studied,
conceived, designed, developed, manufactured, marketed, or sold by the Company
during the period of the Employee’s employment with, providing consulting
services to, or serving on the Board of, the Company (the “Service Period”) or
regarding which the Company has conducted or acquired research and development
during such Service Period (i) on which the Company has expended more than $5000
in time and expense analyzing and pursuing such technology, ideas, or concepts,
or (ii) which have been reduced to writing by the Company, including, without
limitation, those documented in the Company’s lab notebooks.  The definition of
“Company Prospective Product” shall include all Inventions as defined in this
Agreement.

(b) Non-Compete.  The Employee covenants and agrees that, during his or her
employment with the Company and for a period of twelve (12) months after the
Service Period ends, the Employee will not alone, or in any capacity with
another firm or entity:

(i) directly or indirectly participate in, or support in any capacity (e.g., as
an employee, consultant, director, advisor, principal, agent, officer, or
otherwise, or as a partner, member, shareholder or owner of more than 5% of
another firm or entity), the invention, development, manufacture, sale,
solicitation or sale,

5

--------------------------------------------------------------------------------

 

marketing, testing, research, or other business aspect of any actual product,
product under development, or product line, service or technology or product
concept conceived, investigated, studied, designed, developed, manufactured,
marketed, or sold by anyone other than the Company, anywhere in the world where
the Company sells, markets or has implemented a plan to sell or market any of
its products or services, and that performs similar functions, is used for the
same general purposes as, or is, or will be marketed and sold as a replacement,
substitution, or alternative for any Company Prospective Product;

(ii) call upon, solicit, contact, or serve any of the then-existing clients,
customers, vendors, or suppliers of the Company, any clients, customers,
vendors, or suppliers that have had a relationship with the Company during the
preceding six (6) months, or any potential clients, customers, vendors, or
suppliers that were solicited by the Company during the preceding six (6) months
for the purpose of selling a product or service which falls within Section 4(a)
above;

(iii) disrupt, damage, impair, or interfere with the business of the Company
whether by way of interfering with or disrupting the relationship of the Company
with its clients, customers, representatives, vendors or suppliers; or

(iv) employ, contract, affiliate, or create any relationship with (by soliciting
or assisting anyone else in the solicitation of any of the Company’s current
employees, or any person who had worked for the Company within the six (6)
months prior to the Employee’s departure from the Company, on behalf of the
Employee or any other entity, whether or not such entity competes with the
Company.

(c) Exceptions.  The restrictions contained in this Section 4 will not prevent
the Employee from accepting a position with a large diversified organization
with separate and distinct divisions that do not compete, directly or
indirectly, with the Company, as long as prior to accepting such a position, the
Company receives separate written assurances from the prospective employer,
contractor, affiliate, or entity/individual creating a relationship with the
Employee and from the Employee, satisfactory to the Company, to the effect that
the Employee will not render any services, directly or indirectly, to any
division or business unit that competes, directly or indirectly, with the
Company.  During the restrictive period set forth in Section 4(b), the Employee
will inform any new employer, contractor, affiliate, or entity that the Employee
provides services for with, prior to accepting a position, of the existence of
this Agreement and provide such new employer, contractor, affiliate, or entity
with a copy of this Agreement.

(d) Cessation of Business.  Section 4(b) of this Agreement will cease to be
applicable to any activity of the Employee from and after such time as the
Company (i) has ceased all business activities for a period of six (6) months or
(ii) has made a decision through its Board not to continue, or has ceased for a
period of six (6) months, the business activities with which such activity of
the Employee would be competitive.  However, the exception does not apply to any
activity, technology or product which the Company “spins out,” transfers or
assigns to a new entity.

6

--------------------------------------------------------------------------------

 

(e) No Additional Compensation.  In the event that the Employee’s employment
terminates for any reason, no additional compensation will be paid for this
non-competition obligation.

(f) Survival.  The non-competition obligations of this Section 4 will survive
the expiration or termination of this Agreement.

5.Conflict of Interest/Duty of Loyalty.

Employee agrees not to engage in any conduct which might result in, or create
the appearance of using Employee’s position for private gain, or otherwise
create a conflict of interest or the appearance of a conflict of interest with
the Company. Such conduct includes without limitation having an undisclosed
financial interest in any vendor or supplier of the Company, accepting payments
of any kind or gifts other than of a nominal value from vendors, customers or
suppliers, or having an undisclosed relationship with a family member or other
individual who is employed by any entity in active or potential competition with
the Company, and which creates a conflict of interest.  While still employed at
the Company, Employee may not: (1) engage in any activity that deprives or could
potentially deprive Company of a business opportunity; (2) establish, operate,
participate in advise or assist to establish in an manner whatsoever any company
described in Section 4(b)(i) of this Agreement; (3) take any preliminary or
preparatory steps toward establishing or operating such a business; or (4)
otherwise engage in activities detrimental to the Company. Notwithstanding the
foregoing, Employee may own less than 5% of any class of stock or security of
any company described in Section 4(b)(i) of this Agreement.

6.Miscellaneous.

(a) No Adequate Remedy.  The Employee understands that if the Employee fails to
fulfill the Employee’s obligations under this Agreement, the Company will be
irreparably and immeasurably injured and the damages to the Company would be
very difficult to determine.  Therefore, in addition to any other rights or
remedies available to the Company at law, in equity, or by statute, the Employee
hereby consents to the specific enforcement of Sections 2, 3, and 4 of this
Agreement by the Company through an injunction or restraining order issued by an
appropriate court, in addition to any other remedies provided by law including
actual, incidental, consequential and punitive damages, without the requirement
of posting bond.  Employee also agrees that the Company will be entitled to an
accounting, and to the repayment of all profits, compensation, commissions,
fees, royalties, or other financial rewards which Employee or any other entity
or person may realize as a result of Employee’s violations of this
Agreement.  Employee will reimburse the Company for all costs, expenses or
damages that it incurs as a result of any violation by Employee of any provision
of this Agreement, including court costs, litigation expenses, and reasonable
attorneys’ fees.

7

--------------------------------------------------------------------------------

 

(b) Governing Law.  The laws of the State of Minnesota will govern the validity,
construction, and performance of this Agreement.  Any legal proceeding related
to this Agreement will be brought in an appropriate Minnesota court, and both
the Company and the Employee hereby consent to the exclusive jurisdiction of
that court for this purpose.

(c) Successors and Assigns.  This Agreement is binding upon, and the benefits
and obligations provided for herein inure to, the Company’s successors and
assigns, all of which are included in the term the “Company” as it is used in
this Agreement.  The parties hereto shall not assign this agreement and/or their
respective rights and obligations hereunder, except that the Company may assign
its respective rights and obligations hereunder in connection with a merger,
consolidation, assignment, sale, or other disposition of all or substantially
all of its assets or business.

(d) Modification.  This Agreement may be modified or amended only by a written
statement signed by both the Company and the Employee.

(e) Survivability.  The obligations of this Agreement shall survive any
termination of the Employee’s services.

(f) Construction.  Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law.  If any provision of
this Agreement is to any extent declared invalid by a court of competent
jurisdiction under the applicable law, that provision will remain effective to
the extent not declared invalid.  The remainder of this Agreement also will
continue to be valid, and the entire Agreement will continue to be valid in
other jurisdictions.

(g) Waivers.  No failure or delay by either the Company or the Employee in
exercising any right or remedy under this Agreement will waive any provision of
the Agreement.  Nor will any single or partial exercise by either the Company or
the Employee of any right or remedy under this Agreement preclude either of them
from otherwise or further exercising these rights or remedies, or any other
rights or remedies granted by any law or any related document.

(h) Entire Agreement.  This Agreement supersedes all previous and
contemporaneous oral negotiations, commitments, writings, and understandings
between the parties concerning the matters in this Agreement.

(i) Notices.  All notices and other communications required or permitted under
this Agreement will be in writing and will be hand delivered or sent by
registered or certified first class mail, postage prepaid, and will be effective
upon delivery if hand delivered, or three (3) days after mailing if mailed to
the address stated at the beginning of this Agreement.  These addresses may be
changed at any time by like notice.

(j) Counterparts.  This Agreement may be executed in any number of counterparts
each copy of which shall for all purposes be deemed an original.

8

--------------------------------------------------------------------------------

 

(k) Acknowledgments.  Employee acknowledges and agrees that Employee is an
employee at will and Employee’s employment may be terminated by the Company or
Employee at any time with or without cause or advance notice.  Employee
acknowledges that the Company has advised Employee to seek counsel regarding
this Agreement.  Employee has read and understands this Agreement and agrees to
all its terms and conditions.

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first written above.

 

ENTELLUS MEDICAL, INC.

 

 

By:

 

 

 

Its:

 

 

EMPLOYEE

 

 

Signature:

 

 

 

Name Printed:

 

 

[Signature page to Confidentiality, Invention Assignment, and Non-Competition
Agreement]

10